                                         Case 3:18-cv-06582-WHA Document 172 Filed 04/18/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GENENTECH, INC.,                                  Case No. 18-cv-06582-WHA (SK)
                                   8                    Plaintiff,                         ORDER REGARDING REQUEST FOR
                                                                                           MODIFICATION OF THE
                                   9              v.                                       SETTLEMENT CONFERENCE
                                                                                           ORDER
                                  10     JHL BIOTECH, INC., et al.,
                                  11                    Defendants.                        Regarding Docket No. 159

                                  12          Indicted Defendants James Quach, Xanthe Lam, Allen Lam, and John Chan have requested
Northern District of California
 United States District Court




                                  13   that the Court modify its Settlement Conference Order (Dkt. 157) and excuse them and their

                                  14   counsel from physical attendance at the settlement conference scheduled for May 9, 2019. (Dkt.
                                       159.) Though they have not been indicted, Defendants Racho Jordanov and Rose Lin join the
                                  15
                                       other Defendants’ request, and ask that they and their counsel be excused as well. (Dkt. 160.) The
                                  16
                                       Court hereby modifies the Settlement Conference Order as follows: (1) attorneys representing all
                                  17
                                       six Defendants requesting modification shall appear in person; (2) Defendants James Quach,
                                  18
                                       Xanthe Lam, Allen Lam, John Chan, Racho Jordanov, and Rose Lin shall be telephonically
                                  19
                                       available during the settlement conference and shall be on standby to appear personally at the
                                  20
                                       courthouse within one (1) hour if the Court calls for their personal appearance. All parties should
                                  21   be prepared to stay late into the evening if necessary and should not make travel plans for the early
                                  22   evening.
                                  23          IT IS SO ORDERED.
                                  24   Dated: April 18, 2019
                                  25                                                   ______________________________________
                                  26                                                   SALLIE KIM
                                                                                       United States Magistrate Judge
                                  27

                                  28
